Citation Nr: 1440546	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-08 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Legal entitlement to United States Department of Veterans Affairs (VA) death benefits, to include the threshold question of whether the appellant's spouse had qualifying military service. 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant maintains that her late husband had qualifying military service during World War II.  On this basis, she filed an application for (1) non-service-connected death pension; (2) dependency and indemnity compensation (DIC); (3) accrued benefits; and (4) additional benefits for helpless child.  

This matter comes before the Board on appeal from a March 2010 decision of the Regional Office (RO) denying the application based on a finding that the appellant's spouse did not have qualifying service.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the recent decision by the Court of Appeals for Veterans Claims (CAVC or Court) in Tagupa v. McDonald, the Board finds that this matter must be remanded to seek verification of service directly from the United States Department of the Army.  No. 11-3575, __ Vet. Appellant. __, 2014 WL 4199213, *6.  

Absent evidence of delegation to National Personnel Records Center (NPRC) of the service department's authority to determine whether the appellant's spouse had qualifying service, the current certifications from NPRC appear, at this point, to be inadequate to fully resolve the matter.  See id.  

Accordingly, the case is REMANDED for the following action:

Send all of the information provided by the appellant to the United States Department of the Army to verify whether her spouse had qualifying service in the Armed Forces of the United States.  The Department of the Army is requested to confirm which documents were researched and whether the appellant's spouse had recognized service.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



